Citation Nr: 1501156	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression and dysthymia, as secondary to the service-connected disability of intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1986 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that a September 1988 rating decision granted the Veteran service connection for IVDS with left L5/S1 disc, with left calf atrophy and intermittent left hip pain, evaluated as 40 percent disabling effective June 1, 1988.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran filed a claim for service-connected disability benefits for depression.  Evidence of record suggests that his symptoms have been variously diagnosed as a depressive disorder not otherwise specified (NOS) and dysthymia.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include the aforementioned psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his acquired psychiatric disorder, to include depression and dysthymia, is etiologically related to his service-connected IVDS.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression and dysthymia, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2014), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran claims that his current depression is related to his period of active service, to include as secondary to his service-connected IVDS.  

Pursuant to 38 C.F.R. § 3.310 (2014), service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran satisfies the first threshold element of secondary service connection, a current disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In a September 2010 mental health note, the Veteran was assessed with a depressive disorder NOS.   In a September 2011 Compensation and Pension (C&P) Examination, he was diagnosed with dysthymia.

The Veteran satisfies the second threshold element of secondary service connection, a current disability that was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  As noted above, the Veteran was granted service connection for IVDS, evaluated as 40 percent disabling, in a September 1988 rating decision, effective June 1, 1988.

In a December 2009 Pittsburgh VA Medical Center (VAMC) treatment report, 
A. C., P.A., assessed the Veteran with depression and noted that she agreed with the Veteran that it was related to his chronic pain.  The Board notes that this treatment note neither provided a rationale for the opinion or specified what pain was referred to.  As such, the Board considers this opinion to be inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a March 2010 C&P Opinion, the VA examiner noted he had not interviewed the Veteran, but had reviewed the claims folder and treatment reports.  The VA examiner opined that there was no medical, scientific, or research literature to support the contention that IVDS causes depression or any other psychiatric condition.  The examiner noted that there had been no formal psychiatric evaluation of the Veteran that would support a diagnosis of depression, that the Veteran had never been seen by a mental health clinician, that he was not in treatment for depression or for any other psychiatric disorder with any mental health clinician, and that it was not at all likely that the Veteran's self-report of depression was secondary to his IVDS.  The examiner dismissed A. C.'s opinion writing that she was only a physician's assistant and that only a psychologist or a psychiatrist were "clinically privileged" to make an initial psychiatric diagnosis.  

The Board notes that while this opinion addressed the issue of the Veteran's IVDS causing his depression, the VA examiner never addressed whether the Veteran's IVDS may have aggravated the Veteran's depression.  Additionally, the VA examiner seemed to dismiss the Veteran's and A. C.'s statements without explaining why.  As a result, the Board finds the March 2010 C&P Opinion to be inadequate and of minimum probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a July 2010 Pittsburgh VAMC mental health note, P. A. B., the VA staff psychiatrist, noted that the Veteran reported chronic-like depression that he struggled with for the past ten years.  The Veteran admitted to worsening depression after his divorce in 2005 and then reported another period of worsening depression over the past year related to his worsening medical issues such as chronic pain.  The Veteran was assessed with Axis I depressive disorder NOS, "in part from a primary mood disorder and in part due to chronic pain and other psychosocial stressors."  The VA psychiatrist noted that the Veteran had a possible dysthymia history.  The Board notes that this opinion seems to be based on unsupported conclusions without a rationale and referred to the Veteran's chronic pain generally, without specifically mentioning his IVDS.  As such, the Board considers this opinion to be inadequate and of medium probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board assigns this opinion more probative weight than A. C.'s opinion and the March 2010 C&P opinion because 
P. A. B. is a psychiatrist, took into account the Veteran's lay statements, and considered whether the Veteran's IVDS aggravated his depression.

In another July 2010 Pittsburgh VAMC treatment note, it was reported that the Veteran had been treated by his primary care physician for depression for the last two years since his back pain intensified.

In a September 2010 Pittsburgh VAMC mental health note, P. A. B. once again assessed the Veteran with Axis I depressive disorder NOS and possible dysthymia and Axis IV moderate to significant psychosocial stressors including issues with chronic pain, primary support system, recent relationship breakup, and occupational concerns due to pain.  In a follow-up December 2010 mental health note, the same psychiatrist assessed the Veteran with Axis I depressive disorder NOS again, dysthymia, and Axis III multiple medical problems including hypertensive disease and chronic pain syndrome.

In a May 2011 letter, R. J. W., Ed. D., the Veteran's private psychologist, wrote that he had been treating the Veteran for depression since April 2011 and that in his opinion, the Veteran's depression was secondary to his service-connected back injury.  He wrote that the Veteran's physical condition had continued to deteriorate over the years, his physical limitations increased, and that despite therapy, his depression, pain, and anhedonia had been unrelenting.  The private psychologist wrote that the Veteran had significant physical limitations secondary to his service-connected injuries and that he self-isolated as a result, was unable to maintain a romantic relationship partly due to his inability to be physically active and partly due to his decreased libido and erectile dysfunction, which were also secondary to his injury and the chronic pain related to his injury.  

Dr. R. J. W. wrote that there was "no question" that the Veteran's depression was a direct consequence of his service-connected injury.  The Board notes that there were no private treatment reports to back up the medical opinion.  Additionally, Dr. R. J. W. did not provide a reasoned explanation as to how the Veteran's injuries caused or aggravated his depression.  The Board considers this opinion to be inadequate and of medium probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board assigns this opinion medium probative weight because R. J. W. is a psychologist and personally treated the Veteran.

In a September 2011 C&P Examination, the Veteran was diagnosed with dysthymia that was unrelated to military service.  The examiner reported that the Veteran presented with symptoms of a long standing diagnosis of dysthymic disorder, which was unrelated to his military service.  The Veteran noted that he had reported a ten year history of chronic low grade depression to his psychiatrist.  The VA examiner noted that the treatment notes indicated that the Veteran's mood symptoms were exacerbated by his divorce and occupational stressors.  

The VA examiner opined that there was no medical, scientific, or research literature to support the contention that IVDS can cause depression or any other Axis I psychiatric disorder, and that his dysthymic disorder was not caused by, or a result of, his service connection IVDS.  The VA examiner noted that the May 2011 letter from the Veteran's private psychologist basically restated the Veteran's contentions that his self-report of depression was secondary to his service-connected IVDS, and did not constitute a formal psychiatric evaluation.  The reference letter did not indicate necessary symptom criteria in terms of intensity, duration, or frequency to support a diagnosis of any mood disorder.  The reference letter indicated that the Veteran had been followed for treatment of depression since April 2011 but no treatment records were included.  

The Board notes that the VA examiner did not address the July 2010 mental health note that specifically attributed the Veteran's worsening depression symptoms to his increased back pain.  Additionally, the Board further notes that the VA examiner did not opine on whether the Veteran's IVDS had aggravated his depressive or dysthymic disorder beyond its natural progression.  Finally, the VA examiner just seemed to dismiss the Veteran's statements without explaining why.  As a result, the Board finds the September 2011 C&P Examination report to be inadequate and of medium probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007; see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a follow-up April 2012 letter, Dr. R. J. W. wrote that in his opinion, the Veteran's depression was secondary to his service-connected back injury.  The Veteran's psychologist wrote that the Veteran's physical condition continued to deteriorate over the years and his physical limitations had increased.  Dr. R. J. W. noted that the Veteran had been treated for depression at the VA Outpatient Clinic in Pittsburgh, Pennsylvania and was also a patient at the Pain Management Clinic there.  He wrote that as the Veteran's pain worsened, his depression became more severe, and the Veteran was sent to Dr. P. A. B., a VA psychiatrist, who diagnosed the Veteran with depressive disorder NOS, due in part to his chronic pain.  Dr. 
R. J. W. wrote that when he evaluated the Veteran in April 2011, there was no evidence of dysthymic disorder.  He was not certain how the Veteran was given this diagnosis as depressive disorder NOS was the Veteran's primary diagnosis.  He wrote that there appeared to be an "unequivocal relationship" between the Veteran's pain, as a result of his service-connected back injury, and his depression.  

In weighing the medical evidence, the Board notes that there are conflicting nexus opinions in regard to the relationship between Veteran's acquired psychiatric disorder and his IVDS.  Considering the various probative values of these opinions, both for and against service connection, the Board finds that the evidence is at least in relative equipoise.  On this basis, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for the acquired psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder to include depression and dysthymia is granted, as secondary to the service-connected disability of IVDS.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


